Citation Nr: 1528943	
Decision Date: 07/07/15    Archive Date: 07/15/15

DOCKET NO.  07-18 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.   Entitlement to service connection for a general anxiety disorder.  

2.  Entitlement to service connection for an acquired flat foot disorder, including as secondary to bilateral plantar fasciitis.  

3.  Entitlement to service connection for residuals of a left ankle fracture.  

4.  Entitlement to service connection for degenerative joint disease of the hips.  

5.  Entitlement to service connection for a right heel spur.  

6.  Entitlement to service connection for a chronic right shoulder disability.  

7.  Entitlement to an initial rating for a depressive disorder rated 30 percent disabling until December 30, 2013, and 70 percent thereafter.  

8.  Entitlement to an initial rating for degenerative disc disease (DDD) of the cervical spine, rated noncompensable until March 4, 2009, 10 percent from March 5, 2009 until June 24, 2011, and 20 percent thereafter.  

9.  Entitlement to an initial evaluation for bilateral plantar fasciitis, rated noncompensable until June 24, 2008, and 10 percent thereafter.  

10.  Entitlement to an initial compensable evaluation for allergic rhinitus.  

11.  Entitlement to an initial rating in excess of 20 percent for lumbar strain.  

12.  Entitlement to an initial compensable evaluation for a scar of the abdominal area.  

13.  Entitlement to an initial compensable evaluation for a scar of the mid upper lip.  

14.  Entitlement to service connection for chronic cystitis.

15.  Entitlement to service connection for Tarlov cyst.

16.  Entitlement to service connection for bilateral Achilles' tendonitis.

17.  Entitlement to service connection for bilateral metatarsalgia.

18.  Entitlement to service connection for bilateral great toe pain.

19.  Entitlement to service connection for a left shoulder disorder.

20.  Entitlement to a compensable evaluation for pseudofolliculitis barbae (PFB).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from May 1983 to September 1983, from January 1992 to May 1992, and from August 2004 to February 2006.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In February 2015, a videoconference Board hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.

Among the issues developed and certified for appellate consideration were entitlement to service connection for a left knee disability and entitlement to neurologic disorders secondary to service-connected disabilities.  By rating decision dated in August 2011, service connection was established for small fiber neuropathy of the lower extremities.  By rating decision dated in March 2012, service connection was granted for small fiber neuropathy of the upper extremities.  In October 2014, service connection was established for degenerative joint disease of the left knee.  The Veteran has not indicated disagreement with the evaluations assigned for the upper or lower extremity neuropathies or for the left knee disability.  As such, these issues are no longer on appeal.  

Durng the pendency of this appeal service connection was denied for chronic cystitis, Tarlov cyst, bilateral Achilles tendonitis, bilateral metatarsalgia, bilateral great toe pain, and a left shoulder disability.  In correspondence and at his hearing on appeal before the undersigned, the Veteran indicated disagreement with these denials.  Disagreement was also evidenced to the noncompensable rating assigned for service-connected PFB.  As noted below, a statement of the case must be issued in response to these notices of disagreement.  Manlincon v. West, 12 Vet. App. 238 (1999).  

The issues of entitlement to service connection for residuals of a left ankle fracture, degenerative joint disease of the hips, a right heel spur, a right shoulder disability, for chronic cystitis, Tarlov cyst, bilateral Achilles tendonitis, bilateral metatarsalgia, bilateral great toe pain, and a left shoulder disability, as well as the issues of the ratings of the Veteran's lumbar strain, abdominal area scar, mid-upper lip scar, and PFB are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on his part.


FINDINGS OF FACT

1.  At the February 2015 videoconference Board hearing before the undersigned, prior to the promulgation of a decision in the appeal, the Veteran notified VA that he wished to withdraw his appeal seeking a rating in excess of 70 percent for depression; there are no questions of fact or law remaining before the Board in this matter.  

2.  At the February 2015 videoconference Board hearing before the undersigned, prior to the promulgation of a decision in the appeal, the Veteran notified VA that he wished to withdraw his appeal seeking a rating in excess of 10 percent for bilateral plantar fasciitis; there are no questions of fact or law remaining before the Board in this matter.  

3.  Acquired flat foot is not shown to be manifested at any time during the pendency of the appeal.  

4.  Chronic anxiety is shown to have had its onset during service.  

5.  Prior to December 31, 2013, the Veteran's psychiatric disability was primarily manifested by depression, irritability, anxiety, sleep disturbance, anger, emotional remoteness, anhedonia, decreased energy and libido, focus and concentration problems, and memory impairment.  His symptoms were shown to be controlled with the use of medication, as evidenced by the GAF scores that were reported to be between 60 and 70 during this time.  

6.  Prior to March 5, 2009, the Veteran's cervical spine disability is primarily manifested by arthritis with full range of motion without pain.  

7.  From March 5, 2009, to June 24, 2011, the Veteran's cervical spine disability is manifested by DDD and arthritis with pain and range of motion of forward flexion to 35 degrees, extension to 35 degrees, lateral rotation to 30 degrees bilaterally, and rotation to 70 degrees bilaterally.  

8.  From June 25, 2011, the Veteran's cervical spine disability is manifested by DDD and arthritis with pain and range of motion of forward flexion to 20 degrees, extension to 20 degrees, bilateral lateral flexion to 20 degrees and bilateral rotation to 50 degrees.  

9.  The Veteran's bilateral plantar fasciitis is manifested by pain on use of the feet prior to June 25. 2008.  

10.  Throughout the appeal, the Veteran's allergic rhinitis has been manifested by 20 percent obstruction of each nasal passage, drainage, and X-ray evidence of haziness, without evidence polyps or incapacitating episodes of sinusitis requiring prolonged antibiotic treatment.  



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by the Veteran are met; the Board has no further jurisdiction in the matter of a rating in excess of 70 percent for depression.  38 U.S.C.A. §§ 7104, 7105(d)(5) (West 2014); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2014).

2.  The criteria for withdrawal of a Substantive Appeal by the Veteran are met; the Board has no further jurisdiction in the matter of a rating in excess of 10 percent for bilateral plantar fasciitis.  38 U.S.C.A. §§ 7104, 7105(d)(5) (West 2014); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2014).

3.  Acquired flat foot was neither incurred in nor aggravated by service, and is not caused or aggravated by a service-connected disease or disability.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.310(a) (2014).  

4.  Chronic anxiety was incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).

5.  The criteria for an initial rating in excess of 30 percent for depression were not met prior to December 31, 2013.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code (Code) 9434 (2014).  

6.  The criteria for an initial compensable rating for DDD of the cervical spine were not met prior to March 5, 2009.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Code 5242 (2014).

7.  The criteria for a rating for in excess of 10 percent for DDD of the cervical spine were not met from March 5, 2009, to June 24, 2011.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Code 5242 (2014).

8.  The criteria for a rating for in excess of 0 percent for DDD of the cervical spine were not met from June 25, 2011.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Code 5242 (2014).

9.  The criteria for an initial rating of 10 percent for bilateral plantar fasciitis were met from the date of claim to June 25, 2008.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.20, 4.71a, Code 5276 (2014).

10.  The criteria for an initial compensable rating for allergic rhinitis have not been met for any period.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.97, Code 6522 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between a veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Regarding the issues of ratings in excess of 70 percent for depression and in excess of 10 percent for bilateral plantar fasciitis, the facts are not in dispute and resolution of the claims is wholly dependent on interpretation of the applicable laws and regulations.  Accordingly, VA's duties to notify and assist are inapplicable.  See Smith v. Gober, 14 Vet. App. 227, 231-32 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).  See also 38 C.F.R. § 3.159(b)(3)(ii) (VCAA notice not required when, as a matter of law, entitlement to the benefit claimed cannot be established); 38 C.F.R. § 3.159(d)(3) (VA will refrain from or discontinue assistance with regard to a claim requesting a benefit to which the claimant is not entitled as a matter of law).  

Regarding the claim of service connection for anxiety, inasmuch as the benefit sought is being granted, there is no reason to belabor the impact of the VCAA on the matter; any notice defect or duty to assist failure is harmless.  

Regarding the claim of service connection for acquired flat feet, the Veteran was advised of VA's duties to notify and assist in the development of the claim prior to the initial adjudication of the claim.  A November 2008 letter explained the evidence necessary to substantiate the claim, the evidence VA was responsible for providing, and the evidence the Veteran was responsible for providing.  This letter also informed the Veteran of disability rating and effective date criteria.  The Veteran has had ample opportunity to respond and supplement the record.  

Regarding the issues related to higher disability evaluation awards, as the rating decisions on appeal granted service connection and assigned an initial disability rating and effective date for the award, statutory notice had served its purpose, and its application was no longer required.  See Dingess 19 Vet. App. at 490.  A statement of the case (SOC) provided notice on the "downstream" element of initial rating; while a supplemental SOC (SSOC) readjudicated the matters after the Veteran and his representative responded and further development was completed.  38 U.S.C.A. § 7105 (West 2014); see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  

With regard to the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The Veteran was afforded a number of VA medical examinations.  The Board finds that the opinions obtained are adequate for the issues decided herein.  The opinions were provided by qualified medical professionals and were predicated on a full reading of all available records.  The examiners also provided a detailed rationale for the opinions rendered.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Neither the Veteran nor the representative has challenged the adequacy of the examinations obtained for the disabilities decided herein.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Accordingly, the Board finds that VA's duty to assist, including with respect to obtaining a VA examination or opinion, has been met.  38 C.F.R. § 3.159(c)(4) (2014).  

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition, as identified in 38 C.F.R. § 3.309(a), noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  "When aggravation of a veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation."  Allen v. Brown, 7 Vet. App. 439 (1995).

In order to prevail on the issue of service connection, there must be medical evidence of current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1990).   The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1990); 38 C.F.R. § 3.303(a).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board is required to render a finding with respect to the competency and credibility of the lay evidence of record.  See Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006).  Competent, credible lay evidence could be, in and of itself, sufficient to establish an elemental fact necessary to support a finding of service connection.  Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).  As a fact finder, the Board is obligated to determine whether lay evidence is credible in and of itself.  The Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence, but it may consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  Credibility is a factual determination going to the probative value of the evidence, to be made after the evidence has been admitted or deemed competent.  Cartwright v. Derwinski, 2 Vet. App. 24 (1991).  Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

A veteran is competent to describe symptoms that he experienced in service or at any time after service when the symptoms he perceived, that is, experienced, were directly through the senses.  38 C.F.R. § 3.159 (competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); Layno, 6 Vet. App. at 469-71 (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge; personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness, but lay testimony is not competent to prove a particular injury or illness); see Barr 21 Vet. App. at 303 (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).

Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377.  Also, a veteran as a layperson is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau). 

VA must consider the competency of the lay evidence and cannot outright reject such evidence on the basis that such evidence can never establish a medical diagnosis or nexus; however, this does not mean that lay evidence is necessarily always sufficient to identify a medical diagnosis, but rather only that it is sufficient in those cases where the layman is competent and does not otherwise require specialized medical training and expertise to do so, i.e., the Board must determine whether the claimed disability is a type of disability for which a layperson is competent to provide etiology or nexus evidence.  See Davidson, 581 F.3d at 1316 (recognizing that, under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition; the person is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  

Flat Feet

The Veteran contends that service connection is warranted for  a flat feet disorder, which he believes is related to his service-connected plantar fasciitis.  

After review of the record, the Board finds no basis for an award of service connection for flat feet.  In this regard it is initially noted that the Veteran's STRs are silent for complaints or manifestations of flat feet or pes planus.  While the Veteran had documented plantar fasciitis for which service connection was established by rating decision in November 2006, he has been afforded numerous podiatry and compensation examinations of the feet since his claim of service connection in August 2008 without evidence of the current existence of flat feet.  These include evaluations and treatment rendered in November 2006, March 2009, December 2009, June 2011, and May 2014, as well as a May 2009 MRI study of the feet.  Various disabilities were noted on those occasions, but at no time is there a diagnosis of flat feet or pes planus.  

Whether service connection is claimed on a direct, presumptive, or any other basis, a necessary element for establishing such a claim is the existence of a current disability.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that section 1110 of the statute requires the existence of a present disability for VA compensation purposes); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  The presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  In the absence of proof of a current disability there is no valid claim of service connection.  See Brammer 3 Vet. App. at 223.  Accordingly, service connection for a bilateral flat feet disorder including as secondary to service-connected plantar fasciitis, is not warranted.

Anxiety

Review of the Veteran's STRs shows that while on active duty, in January 2006, the Veteran was assessed as having anxiety that was caused by depression.  The Board notes that service connection is in effect for depression.  Records of  VA mental health treatment subsequent to service show that the Veteran was in receipt of treatment for psychiatric disabilities, including complaints of anxiety, in March 2008, and has received treatment from the local Vet Center since May 2008.  A statement from that center, dated in September 2012, shows diagnoses of anxiety and depression.  Thus, the evidence shows continuity of symptoms of anxiety since service.  Moreover, the Board can find no basis to differentiate the Veteran's diagnosed anxiety from the depression, a disability for which service connection has been established.  Under these circumstances, the Board finds that anxiety was first manifested during service and the appeal is granted.  

Rating Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4. 38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2014).  

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2014).  

In this case, the Board has considered the entire period of initial rating claim from the date of claim to see if the evidence warrants the assignment of different ratings for different periods of time during these claims, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

It is noted that disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

In addition, the intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  This regulation also provides that the intent of the Rating Schedule is to recognize painful motion with joint or periarticular pathology as productive of disability, and that crepitation should be noted carefully as points of contact which are diseased.

Thus, when assessing the severity of a musculoskeletal disability that, as here, is at least partly rated on the basis of limitation of motion, VA must also consider the extent that the veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination-assuming these factors are not already contemplated by the governing rating criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  

The United States Court of Appeals for Veterans Claims has also held that VA's regulations pertaining to whether a compensable rating is warranted for pain (as shown by adequate pathology and evidenced by the visible behavior in undertaking motion), 38 C.F.R. §§ 4.40 and 4.59, apply regardless of whether the painful motion is related to arthritis.  Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).  

Depressive Disorder

Service connection for depression was granted by the RO in a December 2009 rating decision.  An initial 30 percent rating was awarded at that time under the provisions of Code 9434 from the date of his claim in August 2008.  A May 2010 rating decision granted an earlier effective date to June 25, 2008, for the grant of service connection for depressive disorder, not otherwise specified (NOS), and assignment of a 30 percent evaluation.  As noted, the rating was increased to 70 percent in a subsequent rating decision, effective December 31, 2013, but the Veteran has withdrawn consideration for a rating in excess of 70 percent from appellate consideration.  Therefore, the only matter for appellate review concerns the initial rating in excess of 30 percent prior to December 31, 2013.  

The Veteran contends that his psychiatric disability should have been assigned a higher evaluation prior to December 31, 2013.  During the Board hearing before the undersigned, he pointed out that a report of treatment at the local Vet Center, dated in July 2011, gives clear indications that he had met the criteria for a higher evaluation at that time.  

The General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130 provides the following ratings for psychiatric disabilities:  

A mental condition has been formally diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication, a noncompensable (0 percent) rating. 

Occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication, a 10 percent rating. 

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behaviour, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events), a 30 percent rating. 

Occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships, a 50 percent rating. 

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships, a 70 percent rating.

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behaviour; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name, a 100 percent rating.  38 C.F.R. § 4.130. 

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  On the other hand, if the evidence shows that the veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Mauerhan, 16 Vet. App. at 443.  The United States Court of Appeals for the Federal Circuit has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).  

The Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A score of 21-30 reflects that behavior is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function in almost all areas (e.g., stays in bed all day, no job, home, or friends).  A score of 31-40 is assigned where there is "[s]ome impairment in reality testing or communication (e.g., speech is at times illogical, obscure or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work)." DIAGNOSTIC AND STASTICAL MANUAL OF MENTAL DISORDERS (DSM-IV) 47 (4th ed. 1994).  A score of 41-50 is assigned where there are "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  A score of 51-60 is appropriate where there are "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers."  Scores ranging from 61-70 reflect mild symptoms (e.g., depressed mood and mild insomnia) or difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household).  Id.  

Review of the medical evidence of record shows that the Veteran was treated for anxiety and depression at the VA mental health clinic.  In April 2008, a GAF score of 65 was reported.  In July 2008, his chief complaints were of an adjustment disorder with anxiety.  He reported irritability and resentment.  He stated that he had been experiencing "clinical depression about every day" that he rated as a 6-7 on a scale of 1 to 10.  He denied suicidal or homicidal ideation or nightmares.  The diagnosis was depression, NOS.  A GAF score of 60-65 was assigned.  In October 2008, he was noted to be calm, alert, well-developed and well-nourished.  He had an euthymic mood and affect, with no acute distress.  He dressed appropriately and his speech was normal.  Thought process was logical and goal oriented.  There were no delusions or perceptual disturbances.  He denied suicidal or homicidal ideation and there was no evidence of active psychosis.  Insight was good and judgment intact.  The Veteran was taking medication for his depressive symptoms.  The GAF score was 70.  Similar findings were noted in December 2008.  

In a January 2009 statement a Vet Center supervisory social worker indicated that the Veteran had been receiving treatment at that facility since May 2008.  His current symptoms were reported as sleep disturbance, anger, irritability, emotional remoteness, anhedonia, anxiety, decreased energy, decreased libido, focus and concentration problems, self-deprecation, trust issues, ruminative thoughts, and a depressed mood.  There was no evidence of delusions or hallucinations.  He denied panic attacks, but there was a significant degree of memory impairment.  He described conflict within his marriage and with his children.  

A psychiatric examination was conducted by VA in October 2009.  At that time, the Veteran reported that his family had noticed a significant change in his psychosocial functioning since his depression developed.  He had been told that he was more irritable, withdrawn, and emotionally detached.  He had been married for 22 years, but had argued more frequently in the recent past.  He had two children with whom he had an "okay" relationship, but stated that they had withdrawn from him because of his moodiness and irritability.  He also reported that he had gotten into a verbal altercation with his brothers a week earlier.  He reported having few friends and indicated that he experienced trust difficulties.  He described himself as guarded.  He stated that he tried to avoid talking to people in order to minimize his risk of altercations.  The Veteran had no history of suicide attempts or of violence or assaultiveness.  His current psychosocial functional status was described as mildly to moderately impaired.  He was currently receiving counseling through the Vet Center and was on medication for symptoms of depression and anxiety.  He stated that, while this helped, he continued to experience depression and anxiety.  On examination, he was clean and appropriately dressed.  Psychomotor activity was unremarkable.  Speech was clear and coherent.  Attitude was cooperative and attentive, but indifferent.  Affect was flat and mood was depressed.  Orientation was intact.  Thought process was unremarkable, but thought content showed ruminations of a negative opinion of himself.  Judgement and insight were intact and there were no hallucinations.  He did describe some anger management problems, but had no obsessive or ritualistic behavior, panic attacks, homicidal or suicidal thoughts or episodes of violence.  Memory was mildly impaired in that the Veteran was forgetful.  The diagnosis was depressive disorder, NOS.  The GAF score was 61.  

In a June 2011 statement from the Vet Center, it was noted that the Veteran was currently employed at the VA regional call center and presented with symptoms of depression, irritability, sleep problems, emotional isolation, depressive thoughts, diminished frustration tolerance, anhedonia, anxiety, emotional numbness, conflicted family relationships and difficulty establishing and maintaining trust outside of the family.  His spouse reported that he was emotionally withdrawn, easily angered, and had low energy.  The social worker strongly supported the Veteran's application for vocational rehabilitation benefits.  In a September 2012 follow-up, the social worker noted that the Veteran's work environment could serve as frequent triggers for depressive or anxious thoughts that could be associated with destabilization of the Veteran's mood and anxiety disorders.  It was noted that the Veteran had applied for vocational rehabilitation as a result of a current episode of depression and anxiety.  This had been triggered by the Veteran's work environment that resulted in increased depressive thinking.  At the time when such a cycle is set off, the Veteran begins to experience a mood shift that resulted in increased irritability, a sense of doom or futility, and a desire to retreat from the stressful situation.  This was complicated by increased difficulty with memory and concentration.  The examiner listed several accommodations that should be undertaken by the Veteran's manager such as frequent meetings and protracted time without interruption to accomplish paperwork.  Such accommodations would be helpful to the Veteran.  

Prior to the award of the 70 percent rating for the Veteran's psychiatric disability, the Veteran's symptoms included depression, irritability, anxiety, sleep disturbance, anger, emotional remoteness, anhedonia, decreased energy and libido, focus and concentration problems, and memory impairment.  The record shows that these symptoms appeared to have been controlled with the use of medication, as evidenced by the GAF scores that were reported to be between 60 and 70 during this time.  Such a score represents mild symptoms.  On examination by VA in October 2009, the Veteran's disability was described as being mild to moderate in degree.  While the Vet Center reports in 2011 and 2012 show continued symptoms, they also show that the Veteran was able to maintain full-time employment with recommended accommodations.  It is important to note that the examiner at that time did not indicate that the Veteran could not work, but that he would benefit from the further training of vocational rehabilitation.  Under these circumstances, the Board finds that the disability prior to December 2013 fits the criteria of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  As such, no more than a 30 percent rating was warranted prior to December 2013.  

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for an increased initial rating for depression prior to December 31, 2013, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7. 

Cervical Spine 

Service connection for degenerative disc disease (DDD) of the cervical spine was granted by the RO in a March 2006 rating decision.  A noncompensable initial disability rating was awarded under the provisions of Code 5242 from the date of claim in February 2006.  The rating was increased to 10 percent effective March 5, 2009, and increased to 20 percent effective June 25, 2011.  The Veteran continues to express dissatisfaction with the ratings, and they are less than the maximum under the applicable criteria, so the claim remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).  

The Veteran contends that his cervical spine is more disabling than currently evaluated.  

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).  Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  

The General Rating Formula for Diseases and Injuries of the Spine provides a 10 percent disability rating for forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is assigned for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent disability rating is assigned for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 40 percent disability rating is assigned for unfavorable ankylosis of the entire cervical spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a. 

Note (2) provides that, for VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  The normal combined range of motion of the cervical spine is 340 degrees.  See also Plate V, 38 C.F.R. § 4.71a. 

Diagnostic Code 5003 provides that degenerative arthritis that is established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  

When there is no limitation of motion of the specific joint or joints that involve degenerative arthritis, Diagnostic Code 5003 provides a 20 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, and a 10 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  Note (1) provides that the 20 pct and 10 pct ratings based on X-ray findings will not be combined with ratings based on limitation of motion.  Note (2) provides that the 20 percent and 10 percent ratings based on X-ray findings, above, will not be utilized in rating conditions listed under Diagnostic Codes 5013 to 5024, inclusive.

When there is some limitation of motion of the specific joint or joints involved that is noncompensable (0 percent) under the appropriate diagnostic codes, Diagnostic Code 5003 provides a rating of 10 percent for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 

When there is limitation of motion of the specific joint or joints that is compensable (10 percent or higher) under the appropriate diagnostic codes, the compensable limitation of motion should be rated under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a. 

Diagnostic Code 5243 (effective September 26, 2003) provides that intervertebral disc syndrome (IVDS) is to be rated either under the General Rating Formula for  Diseases and Injuries of the Spine or under the Formula for  Rating Intervertebral Disc Syndrome Based on Incapacitating  Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.  

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (effective September 26, 2003) provides a 10 percent disability rating for IVDS with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months; a 20 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a.

Note (1) to Diagnostic Code 5243 provides that, for purposes of ratings under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Note (2) provides that, if intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment is to be rated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  38 C.F.R. § 4.71a.

On examination in November 2005, the Veteran complained of neck pain that he described as at level 4 on a scale from 1 to 10.  The pain was elicited by physical activity and stress.  It was relieved by the medication Motrin.  The pain made it difficult to rotate the head.  On examination, there was no evidence of radiating pain on movement with no evidence of muscle spasm.  There was no evidence of tenderness and no ankylosis of the spine.  Range of motion of the cervical spine was forward flexion to 45 degrees, extension to 45 degrees, right lateral flexion to 45 degrees, left lateral flexion to 45 degrees, right and left rotation to 80 degrees in each direction.  Joint function was not shown to be additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  X-ray studies of the cervical spine showed early discogenic and osteoarthritic changes of the cervical spine at the C5-6 levels.  The diagnosis was DDD and osteoarthritis C5-6.  

An examination was conducted by VA on March 5, 2009.  At that time, the Veteran complained of pain all along the spine from the cervical to the lumbar region.  The pain radiated into the shoulders and arms.  On examination there was no muscle spasm, atrophy, guarding, pain with motion, tenderness or weakness objectively noted.  Range of motion was flexion to 35 degrees, extension to 35 degrees, lateral rotation to 30 degrees bilaterally, and rotation to 70 degrees bilaterally.  There was objective evidence of pain on active range of motion.  There was no additional limitation with repetitive motion.  There was objective evidence of pain following repetitive motion, but no additional limitations after three repetitions of range of motion.  Imaging studies showed mild scattered degenerative changes and bone hypertrophy resulting in mild neural foraminal stenosis.  

VA outpatient treatment records include an August 2010 report that showed that the Veteran had been having a "little bit more pain" recently after he had stopped physical therapy.  On examination at that time, internal rotation was to 30 degrees to the right and 45 degrees to the left.  Right was more painful than the left and had positive impingement signs, but he had good strength and was otherwise doing well.  Continuation of physical therapy was recommended.  

An examination was conducted by VA in April 2011.  At that time, there was no objective evidence of spasm, atrophy, guarding, pain with motion, tenderness, or weakness.  On VA examination on June 25, 2011, the Veteran stated that the pain of his upper back had progressively worsened and that he took Naproxen and Tramadol as medication for this disability.  On examination, the cervical spine position was described as normal.  There was no cervical ankylosis and no muscle spasm, atrophy, tenderness or weakness.  There was objective evidence of guarding and pain with motion.  Range of motion was flexion to 20 degrees, extension to 20 degrees, bilateral lateral flexion to 20 degrees and bilateral rotation to 50 degrees.  There was objective evidence of pain on active range of motion and pain following repetitive motion, but no further limitation of motion after repetitive motions.  The diagnosis was DDD of the cervical spine.  

An examination was conducted by VA in April 2014.  At that time, the diagnosis was cervical osteoarthritis.  Range of motion of the cervical spine was forward flexion to 30 degrees, with pain beginning at 25 degrees; extension to 5 degrees, with pain at 0 degrees; right lateral flexion to 15 degrees, with pain beginning at 10 degrees; left lateral flexion to 15 degrees, with pain beginning at 10 degrees; right lateral rotation to 25 degrees, with pain starting at 20 degrees; and left lateral rotation to 25 degrees, with pain beginning at 25 degrees.  The Veteran was able to perform repetitive use testing, with post-test range of motion of forward flexion to 30 degrees, extension to 5 degrees, bilateral lateral flexion to 15 degrees, and bilateral rotation to 25 degrees.  There was functional loss after repetitive use in less movement than normal and pain on movement.  There was no localized tenderness, muscle spasm, or guarding.  There was no muscle atrophy or evidence of IVDS of the cervical spine.  An MRI study showed multilevel degenerative changes of the cervical spine superimposed on mild generalized narrowing of the cervical spinal canal, mild focal spinal canal stenosis at C4-5, and neural foraminal stenosis that was mild to moderate at levels from C2 to C 7.  The examiner commented that the Veteran's cervical spine condition did not impact his ability to work.  

As noted the Veteran has had three distinct ratings of his cervical spine disability that are on appeal.  Initially, the Board notes that at no time during the appeal period has IVDS of the cervical spine been demonstrated and, while the Veteran has contended that he has neurologic disability associated with his cervical spine disability, service connection has been awarded with separate ratings that are not part of the present appeal.  

Prior to March 5, 2009, the Veteran's disability was rated as noncompensable primarily on the basis of November 2005 examination that showed arthritis, but full range of motion without pain.  For a rating on the basis of arthritis some limitation of motion, even if noncompensable under general rating criteria, must be demonstrated.  Limitation of motion was first shown on VA examination on March 5, 2009, and the rating was increased to 10 percent on this basis.  The limitation of motion demonstrated at that time did not; however, meet the criteria for a rating in excess of 10 percent.  In this regard, it was noted that the Veteran's forward flexion was in excess of 30 degrees and his combined cervical range of motion was not 170 degrees or less.  On examination on June 25, 2011, forward flexion was limited to only 20 degrees, which was utilized as a basis for the 20 percent evaluation.  For a rating in excess of this percentage, forward flexion of the cervical spine would need to be limited to 15 degrees or less; or, favorable ankylosis of the entire cervical spine would have to be demonstrated.  Review of the record shows that the Veteran's forward flexion is not limited to 15 degrees or less, even after repetitive motion, and there is no evidence of ankylosis of the cervical spine.  Under these circumstances, there is no basis for a current rating in excess of 20 percent.  

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for increased ratings for cervical spine disability for each of the periods involved, and the claims must be denied.  Because the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7. 

Bilateral Plantar Fasciitis prior to June 25, 2008

Service connection for bilateral plantar fasciitis was granted by the RO in a November 2006 rating decision.  The noncompensable (0 percent) initial disability rating was awarded as analogous to flat feet under the provisions of Code 5276 from the date of claim.  As noted, the rating was increased to 10 percent effective on June 25, 2008, which has been withdrawn from appellate consideration.  

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the function affected, but the anatomical localization and symptomatology are closely analogous.  Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings.  Nor will ratings assigned to organic diseases and injuries be assigned by analogy to conditions of functional origin.  38 C.F.R. § 4.20.  

Diagnostic Code 5276 provides ratings for acquired flatfoot.  Mild flatfoot with symptoms relieved by built-up shoe or arch support is rated as noncompensably (0 percent) disabling.  Moderate flatfoot with weight-bearing line over or medial to the great toe, inward bowing of the tendo Achillis, pain on manipulation and use of the feet, bilateral or unilateral, is rated 10 percent disabling.  Severe flatfoot, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities, is rated 20 percent disabling for unilateral disability, and is rated 30 percent disabling for bilateral disability.  Pronounced flatfoot, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, and severe spasm of the tendo achillis on manipulation, that is not improved by orthopedic shoes or appliances, is rated 30 percent disabling for unilateral disability, and is rated 50 percent disabling for bilateral disability.  38 C.F.R. § 4.71a. 

An examination was conducted by VA in November 2006.  At that time, the Veteran complained of the insidious onset of bilateral heel pain that was worse in the morning and after prolonged sitting or standing.  He had been treated with physical therapy, Motrin, steroid injections and inserts.  His condition was considered to be stable, with the response to treatments fair.  He had pain and stiffness, but no other symptoms.  Examination showed tenderness at the plantar fascia insertion of each foot, with no other symptoms.  The diagnosis was bilateral plantar fasciitis.  The examiner stated that there was mild impact on some of the Veteran's daily activities, such as exercise, sports, and recreation.  

On examination in November 2006, the Veteran had demonstrated tenderness at the insertion of the plantar fascia of each foot.  He had complaints of pain with prolonged standing or sitting.  With the resolution of reasonable doubt, this pain on use of the feet if found to more nearly approximate the criteria of the 10 percent rating for flat feet, which is the analogous disability under which the Veteran's plantar fasciitis has been rated.  As such, a 10 percent rating is shown to have been warranted prior to the award of such that was made on June 25, 2008.  To this extent, the appeal is allowed.  The Veteran does not, however, meet any of the objective criteria that are productive of severe impairment.  The Board notes that the RO has also rated the Veteran's bilateral plantar fasciitis as analogous to Diagnostic Code 5284, other foot injuries.  Under this Diagnostic Code, a 10 percent rating is provided for moderate foot injuries, a 20 percent rating for moderately severe foot injuries, and a 30 percent rating for severe foot injuries.  The Veteran's bilateral plantar fasciitis is not shown to be the result of an injury or injuries.  Also, the disorder has been manifested by pain and stiffness.  At the VA examination in November 2006, there was no more than mild impact on some activities of daily living, such as exercise, sports, and recreation.  This does not equate to moderately sever symptomatology and does not form a basis for an increased rating pursuant to Code 5284.  As such, a rating in excess of 10 percent is not warranted.   

Allergic Rhinitus 

Service connection for allergic rhinitis was granted by the RO in an April 2007 rating decision.  The noncompensable (0 percent) initial disability rating was awarded under the provisions of Code 6522 from the effective date of service connection in February 2006.  

The Veteran contends that his allergic rhinitis is more disabling than currently evaluated.  During the testimony at the Board hearing in February 2015, he related that he had been getting outpatient treatment for this disability, including the administration of allergy shots.  

Diagnostic Code 6522 provides ratings for allergic or vasomotor rhinitis.  Allergic or vasomotor rhinitis without polyps, but with greater than 50-percent obstruction of nasal passage on both sides or complete obstruction on one side, is rated 10 percent disabling.  Allergic or vasomotor rhinitis with polyps is rated 30 percent disabling.  38 C.F.R. § 4.97.	

Diagnostic Codes 6510 (pansinusitis), 6511 (ethmoid sinusitis), 6512 (frontal sinusitis), 6513 (maxillary sinusitis), and 6514 (sphenoid sinusitis) are to be rated under the General Rating Formula for Sinusitis.  The General Rating Formula for Sinusitis provides a noncompensable (0 percent) rating for sinusitis that is detected by X-ray only.  A 10 percent rating is assigned for one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent rating is assigned for three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 50 percent rating is assigned following radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  A Note to the General Rating Formula for Sinusitis provides that an incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician.  38 C.F.R. § 4.97. 

VA outpatient treatment records show that in March 2006 he was on the medications Nasonex and Claritin for control of his symptoms.  On an August 2006 telephone consultation regarding the Veteran's need to have his allergic rhinitis medication refilled, he stated that he had been on the medications Claritin and Allegra since he was released from active duty.  Nasal steroid medication was recommended.  In March 2008, he was treated for a sinus infection.  A CT scan study in December 2012 showed minimal right maxillary sinusitis involvement of sinus into connections.  

An examination was conducted by VA in June 2011.  At that time, the Veteran complained of having nasal congestion; drainage; and itchy, watery eyes.  His current medications included Fexofenadine, Mometasone, and eye drops.  He reported no incapacitating episodes, but did report having non-incapacitating episodes of symptoms that included headache, fever, purulent drainage and sinus pain.  These occurred about twice per year and lasted five or six days.  Current symptoms included nasal congestion, excess nasal mucous, itchy nose, watery eyes, sneezing, purulent nasal discharge, sinus pain, sinus tenderness.  He had frequent breathing difficulty.  On physical examination, there was no evidence of sinus disease.  There were signs of obstruction, which was found to be 20 percent on the left and 20 percent on the right.  There were no nasal polyps and no septal deviation.  There was hypertrophy of the turbinates from rhinitis, but no rhinoscleroma, tissue loss, scarring, or deformity of the nose.  An X-ray study showed mild haziness of the right frontal sinus.  The diagnosis was allergic rhinitis.  The examiner stated that the symptoms did impact the Veteran's occupational activities in the form of memory loss and decreased concentration.   

Additional VA outpatient treatment records include a report of evaluation in April 2014.  At that time, the Veteran's mucous membranes were noted to be moist with the oropharynx clear without exudates or erythema.  

The Veteran's allergic rhinitis has been evaluated as noncompensable throughout the appeal.  After review of the evidence, the Board can find no basis for an increased rating.  In this regard, it is noted that there have been no polyps or nasal obstruction greater than 50 percent or complete on one side.  While X-ray evidence of sinus disease has been demonstrated, if the disability were to be rated as analogous to sinusitis, this would warrant no more than the current noncompensable evaluation under the appropriate regulatory criteria.  As such, an increased rating is not warranted.  For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for an increased initial rating for allergic rhinitis, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7. 

Extraschedular Considerations

The Board also has considered whether referral for extraschedular consideration is warranted.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2014); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.  

In this case, comparing the Veteran's disability level and symptomatology to the rating schedule, the degree of disability throughout the appeal period under consideration is contemplated by the rating schedule for each of the disability ratings adjudicated herein.  The Veteran's orthopedic ratings also incorporate various orthopedic factors that limit motion or function of the joint involved.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca.  The psychiatric impairment is specifically contemplated in the schedular rating criteria.  For these reasons, the Board finds that the assigned schedular ratings are adequate to rate the Veteran's disabilities, and no referral for an extraschedular rating is required.  

Finally, it is noted that the Veteran is currently in receipt of a combined schedular 100 percent rating.  Consequently, the matter of entitlement to a total disability rating based on individual unemployability is not for consideration.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

Service connection for acquired flat feet, including as secondary to plantar fasciitis, is denied.  

Service connection for anxiety is granted.  

The appeal for a rating in excess of 70 percent for depressive disorder from December 31, 2013, is dismissed.  

The appeal for a rating in excess of 10 percent for bilateral plantar fasciitis from June 25, 2008, is dismissed.  

An initial rating in excess of 30 percent for depressive disorder prior to December 31, 2013, is denied.  

An initial compensable rating for DDD of the cervical spine prior to March 5, 2009, in excess of 10 percent from March 5, 2009 until June 24, 2011, and in excess of 20 percent thereafter is denied.  

An initial evaluation of 10 percent for bilateral plantar fasciitis prior to June 25, 2008 is granted, subject to the controlling regulations governing the payment of monetary benefits.  

An initial compensable rating for allergic rhinitis is denied.  


REMAND

Regarding the issues of service connection for residuals of a left ankle fracture, arthritis of the hips, a right heel spur, and a right shoulder disability, the Board finds that, after review of the record, additional development is necessary.  As to the issues of residuals of a left ankle fracture and a right shoulder disability, the Board notes that the record shows, and the Veteran has testified that, these disabilities existed prior to his entry into service in August 2004.  Based on a November 2005 examination, performed prior to the Veteran's discharge from active duty, service connection based on aggravation was denied.  In December 2005, the Veteran was treated for complaints of left ankle pain on running.  Subsequent to service arthritis of the left ankle and right shoulder were demonstrated on X-ray studies.  The Board finds that a medical opinion is necessary to ascertain whether this additional disability may be related to the Veteran's period of active duty.  After considering the statements in the record, the Board finds that a medical examination is warranted.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (Setting forth the criteria under which VA is required to obtain an examination.)  

As to the issues of service connection for bilateral arthritis of the hips and a right heel spur, the Board finds that no nexus opinion has been acquired for these disabilities.  After considering the statements in the record, the Board finds that a medical examination is warranted.  Id.  

Regarding the issues related to the ratings of the Veteran's abdominal and mid upper lip scars, it is noted that during the hearing on appeal, the Veteran reported that his abdominal scar had become painful with exercise and objected to the fact that photographs of his upper lip scar were not performed in connection with his compensation examination.  In view of this testimony the Board finds that an additional scar examination should be undertaken.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a).  (Where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.)  

As to the issue of the rating of the Veteran's lumbosacral strain, during the testimony before the undersigned, the Veteran asserted that the examiner had physically pushed him while he undertook range of motion studies and that he had flare-ups as often as three times per week.  When there are indications in a claimant's medical history that his condition undergoes periods of remission and recurrence, VA is required to provide a medical examination during the period of recurrence if possible in order to provide a proper disability rating.  See Ardison v. Brown, 6 Vet. App. 405, 407 (1994) (citing Bowers v. Derwinski, 2 Vet. App. 675, 676 (1992) in interpreting 38 C.F.R. § 4.1 as requiring that the "frequency and duration of outbreaks and the appearance and virulence of them during the outbreaks that must be addressed").   However, see also Voerth v. West, 13 Vet. App. 117 (1999)  (Noting that examination during recurrence, when the recurrence only lasted a day or two, was infeasible (whereas in Ardison, supra, the recurrences lasted weeks or months)).  Under these circumstances, the Board finds that an additional examination is warranted.  

Regarding the claims of service connection for chronic cystitis, Tarlov cyst, bilateral Achilles tendonitis, bilateral metatarsalgia, a left shoulder disability, bilateral great toe pain, and an increased rating for PFB, the Veteran has submitted a Notice of Disagreement with these denials.  To date, it is not shown that the Veteran has been sent a Statement of the Case related to these issues; therefore, the claims must be remanded for compliance with Manlincon v. West.  See Manlincon, 12 Vet. App. 238.  

Accordingly, the case is REMANDED for the following action:

1.  Updated treatment records should be obtained and added to the claims folder.

2.  Following completion of the above, the AOJ should arrange for the Veteran to undergo examinations to ascertain the current nature and etiology of his left ankle and right shoulder disabilities.  The examiner should be requested to render an opinion regarding whether it is at least as likely as not (probability 50 percent or more) that the left ankle and right shoulder disorders increased in severity beyond the natural progress of the disease as a result of service.  The claims folder should be made available for review in connection with these examinations.  The examiners should provide complete rationale for all conclusions reached.  

3.  The AOJ should arrange for the Veteran to undergo a medical examination to ascertain the current nature and etiology of his bilateral hip and right heel spur disorders.  The examiner should be requested to render an opinion regarding whether it is at least as likely as not (probability 50 percent or more) that any bilateral hip or right heel disabilities are of service onset or otherwise related to service.  The claims folder should be made available for review in connection with this examination.  The examiners should provide complete rationale for all conclusions reached.  

4.  The AOJ should arrange for the Veteran to undergo scar and orthopedic examinations to determine the current extent of the abdominal and mid-upper lip scars and lumbosacral strain.  Unretouched photographs of the upper lip scar, X-rays and/or other diagnostic studies should be conducted, as appropriate.  The examiners must provide a thorough description of the appellant's service-connected disorders and render objective clinical findings concerning the severity of the disabilities, to include objective pain of the abdominal scar, disfigurement of the upper lip scar, and any observations of pain on motion, deformity, excess fatigability, incoordination, weakened movement and other functional limitations, if any, associated with lumbar strain.  The claims folder should be made available for review in connection with the examinations.  The examiners should provide complete rationale for all conclusions reached.

5.  The Veteran must be provided a Statement of the Case on the issues of entitlement to service connection for chronic cystitis, Tarlov cyst, bilateral Achilles tendonitis, bilateral metatarsalgia, a left shoulder disability, bilateral great toe pain, and an increased rating for PFB.  If and only if, the Veteran files a timely substantive appeal should these issues be returned to the Board.  See 38 C.F.R. § 19.29; Manlincon, 12 Vet. App. 238.  

6.  Thereafter, the AOJ should readjudicate the issues on appeal.  If any determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered.  They should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2014).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


